DETAILED ACTION

Response to Arguments
1.	Applicant’s arguments regarding the non-statutory double patenting, see pages 6-7, filed on 04/09/2021, have been fully considered. The non-statutory double patenting are withdrawn based on the amendments filed on 04/09/2021 which includes limitations that make the claims patentably distinct
2.	The statutory double patenting of claims 37-44 have been withdrawn given that claims have been cancelled.

Allowed Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 26, 29-33, 35, 36, and 51-58 are allowed because the prior art of record, fails to anticipate or render obvious the features of:
A user equipment (UE) operable to receive one or more phase tracking reference signals (PT-RS) from a base station in a wireless network, the UE comprising:
one or more processors configured to:
decode, at the UE, control signaling received in a downlink from the base station, wherein the control signaling indicates a resource mapping pattern for the one or more PT-RS;
select at the UE, the resource mapping pattern for the one or more PT-RS from a set of resource mapping patterns that are predefined at the UE, wherein the resource mapping pattern for the one or more PT-RS is selected based on the control signaling received from the base station; and

receive, at the UE, the one or more PT-RS for transmission to the base station in an uplink in accordance with the resource mapping pattern for the one or more PT-RS; and
a memory interface configured to send to a memory the resource mapping pattern for the one or more PT-RS. (see claims 26 and 51)

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643